Judg*876ment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: County Court erred in sentencing defendant to 30 days’ incarceration for harassment in the second degree (Penal Law § 240.26 [1]). The maximum sentence for that offense is 15 days (Penal Law § 70.15 [4]). We therefore vacate the sentence imposed for harassment in the second degree and resentence defendant on count three of the superior court information to 15 days’ incarceration, to run concurrent with the other sentences imposed. The remainder of the sentence is not unduly harsh or severe. (Appeal from Judgment of Ontario County Court, Harvey, J.—Attempted Burglary, 3rd Degree.) Present—Pine, J. P., Hayes, Wisner, Callahan and Doerr, JJ.